 In the Matter of MID-CONTINENT COACHES, INC.andBROTHERHOOD,OF RAILROAD TRAINMENCase No. 16-R-1067.-Decided November 16, 1944Mr. Harold E. Mueller,of Ft. Worth, Tex., for the Company.Mr. Harlan Bell,of Oklahoma City, Okla., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Brotherhood of Railroad Trainmen,herein called the Union,allegingthat a question affecting commercehad arisenconcerning the representation of employees of Mid-Con-tinent Coaches, Inc., Enid, Oklahoma, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Glenn L. Moller, Trial Examiner: Saidhearingwas held at Oklahoma City, Oklahoma, on October 26, 1944.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and areherebyaffirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMid-Continent Coaches, Inc., is an Oklahoma corporation with itsprincipal office at Enid, Oklahoma. It is engaged in the transporta-tion by motor vehicle of passengers, mail, and express to and frompoints in the State of Oklahoma, Texas, and Kansas.The Companyreceives about $30,000 monthly for that part of its services performed-involving transportation, from one State to another State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.59 N. L. R. B., No. 63.300 MID-CONTINENT COACHES, INC.301II.THE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen is a labor organization, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as the Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees within the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all bus drivers of the Company, excludingexecutives, maintenance employees, clerks, and supervisory employees,constitute an appropriate unit.The Company takes no position withrespect to the unit.Evidence introduced at the hearing indicatesthat the employees claimed by the Union constitute a well definedhomogeneous group.We find that all bus drivers of the Company, excluding maintenanceemployees, clerks, executives, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National -Labor Relations1The report of the Field Examiner shows that the Union submitted 27 authorizationcards.There are approximately 29 employees in the appropriate unit. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mid-Continent'Coaches, Inc., Enid, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Brotherhood of Rail-road Trainmen, for the purposes of collective bargaining.I